EXHIBIT 15 July31, 2007 PacifiCorp 825 N.E. Multnomah Street Portland, Oregon We have reviewed, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the unaudited interim financial information of PacifiCorp and its subsidiaries for the periods ended June30, 2007 and 2006, as indicated in our report dated July31, 2007; because we did not perform an audit, we expressed no opinion on that information. We are aware that our report referred to above, which is included in your Quarterly Report on Form10-Q for the quarter ended June30, 2007, is incorporated by reference in Registration Statements Nos.333-140661 and 333-128134 on FormS-3. We also are aware that the aforementioned report, pursuant to Rule436(c) under the Securities Act of 1933, is not considered a part of the Registration Statement prepared or certified by an accountant or a report prepared or certified by an accountant within the meaning of Sections7 and 11 of that Act. /s/ Deloitte & Touche LLP Portland, Oregon
